OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on February 22, 1977 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he currently resides in Rhode Island where he is also admitted to practice, is employed as Executive Director of the Rhode Island Ethics Commission, that there are no complaints or charges pending against him and that he cannot afford to pay the attorney registration fee in New York.
*305We grant the application and direct that his name be stricken from the roll of attorneys.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.